DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention Group l corresponding to claims 1-15 in the reply filed on 05/03/22 is acknowledged.

Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/22.

This application is in condition for allowance except for the presence of claims 16-25 directed to an invention non-elected without traverse.  
Accordingly, claims 16-25 has been cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



START OF AMENDMENT:
The application has been amended as follows: 


	16-25.  (Cancelled)


END OF AMENDMENT.


Allowable Subject Matter
Claims 1-15 are allowed.

The following are details of the closest prior arts of record found:
Goldfarb (US Patent Publication 2013/0344844) discloses a system wherein a rogue base station detection system receives transmissions from base stations and rogue base stations and analyzes the received transmissions so as to identify suspicious transmissions that may be transmitted by the rogue base stations such as if the system detects that a base station requests re-registration at a rate above a predefined time interval, the base station can be suspected as being a rogue base station.
Wang et al. (US Patent Publication 2016/0381545) discloses a system for detecting fake base stations wherein a base station may identify multiple parameters associated with a discovery signal transmitted by a second base station and compare the multiple parameters with a set of parameters associated with a cluster of neighboring base stations and determine that the second base station is a fake base station when an inconsistency between the multiple parameters and the set of parameters associated with the cluster of neighboring base stations exceed a threshold such an inconsistency includes when a lifetime of the discovery signal fails to exceed a minimum duration. 
Butti et al. (US Patent Publication 2008/0250498) discloses a system for detecting access point spoofing by the use of time indications contained in frames wherein when two frames originating from the same access point are stored, time indications present in the frames are compared and if the difference between the time indications does not correspond to an expected value of a multiple of a time interval, then an address spoofing is detected.
Gerth et al. (US Patent 6,370,373) discloses a system for detecting cloning fraud in cellular environments wherein the system detects cloning fraud by comparing the time and location of registration notifications having the same mobile identification number and cloning fraud is reported when the computed time difference between such registration notifications is less than a reasonable travel time between the cells and wherein the fraud manager collects several half hour data groups and forms a clone detection window that is a sliding window representing registration notifications occurring within a specified time interval and the fraud manager determines whether cloning fraud exists by determining whether time-space peculiarities exist within the clone detection window.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-15 are found to be allowable because the closest prior art found of Goldfarb (US Patent Publication 2013/0344844) and Wang et al. (US Patent Publication 2016/0381545) and Butti et al. (US Patent Publication 2008/0250498) and Gerth et al. (US Patent 6,370,373) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “determining a window of time for arrival of uplink signals, wherein the window of time includes a start based on a first expected time of arrival for a first uplink signal from a first location within a cell associated with the base station and an end based on a second expected time of arrival for a second uplink signal from a second location within the cell; … detecting a false base station (FBS) based on the uplink signal being received outside of the window of time for the arrival of the uplink signals.” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 10 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645